Citation Nr: 1826704	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-34 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a rating higher than 70 percent for posttraumatic stress disorder (PTSD) from July 19, 2012 to April 10, 2015.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to January 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the claim for a rating higher than 70 percent for PTSD.  

During the pendency of the appeal, the Veteran was granted the maximum allowable schedular rating for PTSD, effective April 10, 2015.  Although an increased rating was granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned prior to April 10, 2015.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  As such, the issue has been characterized accordingly.  

In August 2016 the Veteran testified before a Decision Review Officer (DRO).  A transcript of the hearing is in the record.  

In his October 2014 substantive appeal, the Veteran requested a videoconference hearing before a member of the Board.  He withdrew this request for a hearing in October 2016.  Therefore, the Veteran's request for a Board hearing is considered withdrawn.  38 C.F.R. §§ 20.702 (e); 20.704(e) (2017).


FINDING OF FACT

From July 19, 2012 to April 10, 2015, the Veteran's PTSD was not shown to be productive of a disability picture that more nearly approximates total occupational and social impairment.


CONCLUSION OF LAW

From July 19, 2012 to April 10, 2015, the criteria for a rating higher than 70 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD is rated under Diagnostic Codes 9411 which utilizes General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  Under that Formula, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due  to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, Diagnostic Code 9411 (2017).

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but is generally able to function "pretty well," and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

VA implemented DSM-5, effective August 4, 2014, and the Secretary, VA, determined that DSM-5 applies to claims certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  As the Veteran's increased rating claim was originally certified to the Board after August 4, 2014, the DSM-5 is applicable to this case. 

Effective August 4, 2014, VA also amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM-5.  However, according to DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, the suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.

The Veteran contends that he is entitled to a disability rating higher than 70 percent for his PTSD from July 19, 2012 to April 10, 2015, because his symptoms worsened and became productive of total occupational and social impairment.

In Support of his claim, the Veteran submitted witness statements from an acquaintance and his spouse, who described worsening of the Veteran's psychiatric symptoms during the period in question.  

In May 2012 E.G., a former co-worker, reported that toward end of the Veteran's employment, he grew increasingly withdrawn and irritable.  In statements in May 2012 and May 2013, the Veteran's spouse reported that she had witnessed a worsening of the Veteran's mental health.  She stated that the Veteran slept approximately two hours at a time and had nightmares.  They slept in separate rooms.  She described the Veteran as depressed, angry and very isolated.  The Veteran's spouse related increasing fear for her safety during his angry tirades.  While she denied that the Veteran ever injured her, she stated that he had shoved her.

Also in support of his claim, the Veteran submitted private evaluation and opinion reports.  

In a July 2013 physician statement, Dr. T.A. reported having reviewed the Veteran's records, and examining the Veteran.  Dr. T.A. described the Veteran's appearance as disheveled and unable to maintain minimal personal hygiene.  He avoided eye contact.  Reportedly, he had persistent hallucinations, suffered memory loss, and at times he was incoherent in his thought process and verbalization.  Dr. T.A. also noted grossly inappropriate behavior and suicidal ideation.  Based on these findings, Dr. T.A. opined that the Veteran suffered from total occupational and social impairment due to symptoms of PTSD, including, but not limited to, gross impairment in thought processes and communication, hallucinations, grossly inappropriate behavior, inability to perform daily activities and memory loss.  

Thereafter, in a medical statement in September 2014, Dr. M.M. reported having reviewed the evidence provided to him and evaluated the Veteran's symptoms.  Dr. M.M. stated that since 2012 the Veteran had undergone three main stressors that exacerbated his psychiatric symptoms, including financial problems concerning his taxes, surgery on his toe that caused problems with ambulation and in turn adjustment problems, and finally, his spouse's health problems.  Dr. M.M. noted that the Veteran's communication was disjointed and, at times, incoherent.  His response to everyday life situations was excessive and extreme.  His wife feared that he would harm someone.  The Veteran also endorsed weekly, almost daily, suicidal ideation.  Dr. M.M. indicated that the Veteran's symptoms, including sleep inhibition, nightmares, flashbacks, depression, isolation, and anger, were worsening.  As a result, his symptoms rendered him totally occupationally impaired.  The examiner believed the Veteran's disability rating should be 100 percent based on the totality of the circumstances, and GAF scores between 40 and 43.

However, the findings documented on the reports from Dr. T.A. and Dr. M.M. are inconsistent with the Veteran's clinical treatment records from 2011 through 2015.  During this time, the Veteran attended a 12 session program on coping skills from your PTSD from February 2012 through May 17, 2012, another 6 session PTSD group from April 2012 through May 2012, as well as PTSD sessions with Dr. K.  Although outpatient treatment records reflect medication changes to better control the Veteran's psychiatric symptoms, these records fail to show symptomology as severe as described by Dr. T.A. and Dr. M.M.  

Outpatient treatment notes show that in January 2013 the Veteran reported having traveled for the holidays during which he spent New Year 's Eve at a casino with his wife.  He also related having entertained family for the holidays, including six children with spouses and 18 grandchildren.  At other times he reported working on his yard and going for walks with his wife.  

Significantly, on examination, multiple clinicians, including the Veteran's four treating physicians, repeatedly described the Veteran as alert, well groomed, insightful and with good communication skills.  His thought process was clear and goal oriented.  He denied  auditory or visual hallucinations.  His interpersonal behavior was socially appropriate.  His cognitive function was grossly intact.  The Veteran was oriented to time, place and person.  Thought processes were linear and logical.  He denied suicidal or homicidal ideation.  Consistent with these findings, his GAF scores mostly ranged between 55 and 58.  

Based on the evidence of record, the Board finds that the criteria for a 100 rating from July 19, 2012 to April 10, 2015 are not met, as the evidence does not reflect total social and occupational impairment.  Total social impairment is not demonstrated as the Veteran reported having maintained a relationship with his children, spouses and grandchildren.  He also remained in a relationship with his spouse, although it appears the relationship was strained by the Veteran's psychiatric symptoms.  Occupationally, the Veteran retired early, at least in part, due to his psychiatric problems, for which reason he was granted a total disability rating based on individual unemployability.  

Other than the isolated findings reported by Dr. T.A. and Dr. M.M., the evidence does not reflect gross impairment in communication or thought processes.  The Veteran denied delusions and hallucinations.  Similarly, although the Veteran endorsed occasional suicidal ideation, along with anger outbursts, and his spouse expressed fear that he might harm another person, the record as a whole does not support a finding that the Veteran is a persistent danger to himself or others.  He denied homicidal ideation and was generally described as adequately dressed and groomed with socially appropriate interpersonal behavior.  He was alert and oriented.  No psychomotor abnormalities were noted.  Speech and communication was generally within normal limits.  Thought process and content were mostly unremarkable.

In sum, although the Veteran had a couple of isolated reports of hallucinations, two instances of incoherent verbalizations and behavior, isolated reports of suicidal ideation, complaints of memory problems, nightmares, impaired sleep, and described incidents of anger outbursts, the preponderance of the probative evidence is against a finding that the Veteran's psychiatric symptomatology more nearly approximated total occupational and social impairment from July 19, 2012 to April 10, 2015, such that a schedular 100 percent rating is warranted.  

The Board has considered the contentions from the Veteran and his spouse  regarding the severity of his psychiatric disorder; however, the objective clinical findings outweigh the Veteran's subjective assertions as to whether he has total social and occupational impairment due to his psychiatric disorder.  The Veteran's symptoms reflect moderate to moderately severe difficulty in social, occupational, or school functioning.  As such, the 70 percent rating from July 19, 2012 to April 10, 2015, adequately compensates the Veteran for his symptomatology.

In absence of evidence of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place, or similar symptomatology of such frequency, duration, or severity, the Board finds that the criteria for a 100 percent rating have not been demonstrated.  There is no evidence of memory loss for names of close relatives, or his own name.  The Veteran has not been found to be disoriented.  The evidence does not show persistent delusions or hallucinations.  The evidence does not show gross inappropriate behavior or gross impairment in communication.  His thought processes have not demonstrated gross impairment.  Therefore, the Board finds   that the evidence does not more nearly approximate the criteria for a rating of 100 percent and a rating greater than 70 percent from July 19, 2012 to April 10, 2015, is denied.  Accordingly, a rating in excess of 70 percent disability rating is denied.  38 U.S.C. § 5107 (b) (West 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board further notes that the United States Court of Appeals for Veterans Claims has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As previously noted, the Veteran has already been granted TDIU for the entire rating period on appeal.  Accordingly, Rice is moot. 

ORDER

A rating higher than 70 percent for posttraumatic stress disorder from July 19, 2012 to April 10, 2015, is denied.  


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


